COURT OF APPEALS FOR THE
                                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                                         ORDER

 Cause Number:          01-20-00188-CV
 Style:                 2017 Yale Development, Inc. et al v. Steadfast Funding, LLC et al
 Type of document:      Appellees’ sur-reply brief
 Date document filed: April 19, 2021
 Document filed by:     Appellees

        On April 27, 2021, appellants filed a motion to strike appellees’ sur-reply brief which was
filed on April 19, 2021. After considering the motion, we grant appellants’ motion and we strike
appellees’ April 19 sur-reply brief. All other relief requested in appellants’ motion to strike is
denied.

          It is so ORDERED.

Judge’s signature: __/s/ Sherry Radack________
                  Acting individually         Acting for the Court

Date:_____May 11, 2021_________